Citation Nr: 0329198	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-14 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for diabetic neuropathy of the right lower extremity.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for diabetic neuropathy of the left lower extremity.  



ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had total active military service of 23 years, 
1 month, and 12 days that included periods from October 8, 
1969 to September 25, 1975, and from July 29, 1977 to June 
30, 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Baltimore, Maryland.  

The Board observes that in his substantive appeal (VA Form 
9), dated in September 2002, the appellant discussed 
complications of his service-connected diabetes other than 
neuropathy, such as circulation problems that allegedly have 
caused swelling of his legs and feet.  Thus, it appears that 
the appellant is raising the issue of whether a separate 
compensable rating is warranted for other complications of 
service-connected diabetes.  This matter has not been 
developed for appellate consideration and is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The appellant's service-connected diabetic neuropathy of 
the right lower extremity is manifested by disability that 
reasonably equates to moderate incomplete paralysis of the 
sciatic nerve.  

2.  The appellant's service-connected diabetic neuropathy of 
the left lower extremity is manifested by disability that 
reasonably equates to moderate incomplete paralysis of the 
sciatic nerve.




CONCLUSIONS OF LAW

1.  A 20 percent disability rating for the appellant's 
service-connected diabetic neuropathy of the right lower 
extremity is warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2003).

2.  A 20 percent disability rating for the appellant's 
service-connected diabetic neuropathy of the left lower 
extremity is warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A VA examination was conducted in August 2000.  At that time, 
the appellant stated that he was an insulin dependent 
diabetic who had been diagnosed with diabetes in 1987.  The 
appellant stated that he experienced decreased feeling in 
both of his legs.  Upon physical examination of the 
appellant's legs, there was decreased sensation to touch in 
both feet.  The pertinent diagnosis was insulin-dependent 
diabetes mellitus, with peripheral neuropathy.  

In January 2001, the appellant underwent a VA peripheral 
nerves examination.  At that time, it was noted that the 
appellant had a 13-year history of insulin-dependant diabetes 
mellitus.  The appellant stated that for the previous four 
years, he had had numbness and tingling in both his lower 
legs and feet, without any significant pain or weakness.  The 
appellant indicated that his discomfort was neither 
intensified nor helped by anything.  According to the 
appellant, he was not taking any pain medication.  Upon 
physical examination, sensation was intact to pin touch, 
vibration, proprioception, two-point discrimination, and 
double simultaneous stimulation, with the exception of mild-
to-moderate decrease in all sensory parameters of both feet 
and lower legs to the knee level.  Motor strength was 5/5 and 
there was no drift, tremor, or atrophy.  There were no 
fasciculations.  Heel-to-shin and rapid alternating movements 
were intact. Gait was normal, and Romberg was negative.  The 
diagnosis was diabetic sensory neuropathy of the lower 
extremities.  

By an August 2001 rating action, the RO granted the 
appellant's claim for service connection for diabetic 
neuropathy of the right lower extremity, and for service 
connection for diabetic neuropathy of the left lower 
extremity.  At that time, given that diabetic neuropathy was 
not specifically listed on the Schedule, the RO assigned a 10 
percent rating under Diagnostic Code 8599-8520 for the 
appellant's service-connected diabetic neuropathy of the 
right lower extremity, and a 10 percent rating under 
Diagnostic Code 8599-8520 for the appellant's service-
connected diabetic neuropathy of the left lower extremity, 
with both ratings effective from June 7, 2000.  38 C.F.R. 
§ 4.27 (unlisted disabilities requiring rating by analogy 
will be coded first by the numbers of the most closely 
related body part, followed by "99").  

In light of the above, as the appellant took issue with the 
initial ratings assigned following the grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found--a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999).  Thus, the Board must evaluate the relevant 
evidence since June 7, 2000.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Under Diagnostic Code 8520, mild incomplete paralysis of the 
sciatic nerve warrants a 10 percent evaluation, and moderate 
incomplete paralysis warrants a 20 percent rating.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2003).  Moderately severe 
incomplete paralysis warrants a 40 percent evaluation and, 
when there is severe incomplete paralysis with marked 
muscular atrophy, a 60 percent rating is in order.  Id.  A 
maximum schedular rating of 80 percent is awarded for 
complete paralysis of the sciatic nerve.  Id.  With complete 
paralysis, the foot dangles and drops, no active movement of 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Id.  Ratings for 
peripheral nerves are meant to be assigned unilaterally with 
application of the bilateral factor when bilateral ratings 
are warranted.  38 C.F.R. § 4.124a.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to 
moderate incomplete paralysis.  38 C.F.R. § 4.124 (2003).   

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

In reviewing the evidence in a light most favorable to the 
appellant, the Board finds that an increased rating to 20 
percent under Diagnostic Code 8520 is warranted for each 
lower extremity.  In this regard, the Board notes that at the 
appellant's August 2000 VA examination, there was decreased 
sensation in both feet.  In addition, at the January 2001 VA 
peripheral nerves examination, although there was no drift, 
tremor, or atrophy, and sensation was intact, it was also 
noted that there was mild-to-moderate decrease in all sensory 
parameters all the way to the knees.  The diagnosis was 
diabetic sensory neuropathy of the lower extremities.   

In light of the above, and granting the appellant the benefit 
of the doubt in this matter, the Board finds that the 
appellant's impairment due to his service-connected diabetic 
neuropathy of right and left lower extremities, more closely 
meets the criteria for 20 percent disability ratings under 
Diagnostic Code 8520.  The veteran has experienced way has 
been described as "mild-to-moderate" decrease in all 
sensory parameters of both feet and lower legs to knee level.  
Therefore, with resolution of reasonable doubt in the 
appellant's favor, the Board concludes that the impairment of 
the appellant's lower extremities due to his service-
connected diabetic neuropathy more nearly approximates the 
criteria required for a 20 percent rating under Diagnostic 
Code 8520 (moderate incomplete paralysis of the sciatic 
nerve).  The examiner's assessment, viewed in light most 
favorable to the veteran, can be taken to mean that the 
veteran's sensory impairment reaches a "moderate" level as 
contemplated by the rating criteria.  This warrants a 20 
percent rating for each extremity.  Since this seems to have 
been the case from the time the veteran filed his claim, such 
ratings are warranted since the award of service connection.  
Fenderson, supra.  

The Board has also considered whether the appellant would be 
entitled to ratings in excess of 20 percent under Diagnostic 
Code 8520.  However, a rating reflecting impairment that is 
moderately severe ( i.e., a 40 percent rating) cannot be 
granted for either extremity because, not only has it not 
been shown that the impairment of the right or left lower 
extremity is moderately severe, but the above-cited note 
preceding the diagnostic codes addressing diseases of 
peripheral nerves, at § 4.124a, specifically mandates that 
the maximum rating shall be the rating provided by the 
pertinent diagnostic code for moderate impairment of the 
peripheral nerve in question (20 percent under the rating 
criteria of Diagnostic Codes 8520) when the involvement is 
wholly sensory, such as in the present case.  A review of the 
examination reports does not reflect any problem beyond a 
sensory impairment-there is no atrophy, or motor or muscle 
problem suggested by the findings.  Thus, in light of the 
above, higher evaluations are not warranted for the 
appellant's service-connected diabetic neuropathy of the 
right and left lower extremities under Diagnostic Code 8520.  

The Board further finds that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2003).  The current 
evidence of record does not demonstrate that the appellant's 
diabetic neuropathy of the right and left lower extremities 
has resulted in frequent periods of hospitalization or in 
marked interference with employment.  § 3.321.  It is 
undisputed that his diabetic neuropathy likely has an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2002).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of either 
rating issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

The Board also notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), is applicable to the 
appellant's claims.  VAOPGCPREC 11-00.

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the appellant was provided in 
October 2001 with notice of the August 2001 rating decision 
that granted service connection for diabetic neuropathy of 
the right lower extremity, assigning a 10 percent evaluation 
therefore; and granting service connection for diabetic 
neuropathy of the left lower extremity, assigning a 10 
percent evaluation therefore.  In response to his notice of 
disagreement with the rating decision, the appellant was 
provided with a statement of the case (SOC) in August 2002 
that notified him of the issues addressed, the evidence 
considered, the adjudicative actions taken, the decisions 
reached, the pertinent law and regulations, and the reasons 
and bases for the decisions.  The appellant thereafter 
perfected his appeal of the issues listed on the title page 
of this decision.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the appellant that any additional information 
or evidence is needed.  In this regard, the Board notes that 
the appellant was specifically notified of the VCAA in a June 
2002 letter from the RO to the appellant, and in the August 
2002 SOC.  The Board further observes that there is no 
indication that there is additional evidence that has not 
been obtained and that would be pertinent to the present 
claims.  In addition, the appellant has been afforded the 
opportunity to present evidence and argument in support of 
the claims.  Moreover, the Board also finds that the 
discussions in the rating decision, the statement of the 
case, and in the letters sent to the appellant from the RO 
during the course of the appeal have informed him of the 
pertinent law and regulations, and information and evidence 
that would be needed to substantiate his claims.  See 
38 U.S.C.A. § 5103 (West 2002).  Additionally, these 
documents have indicated to the appellant what would be 
required of him, and what evidentiary development VA 
undertook on his behalf.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The duty 
to assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  

In regard to the VA's duty to assist, the Board notes that in 
August 2000 and January 2001, the appellant was provided VA 
examinations pertinent to his diabetic neuropathy of the 
right and left lower extremities. 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, No. 02-7007 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in §  3.159(b)(1) to respond to a § 5103 
notice is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  In this regard, the Board 
recognizes that the June 2002 letter requested a response by 
August 2002.  Nevertheless, this letter also told the 
appellant that he had one year in which to submit evidence 
relative to these claims.  38 U.S.C.A. § 5103(b).  The Board 
notes that more than one year has passed since the letter was 
sent, and as such, the appellant's case was not finally 
decided before the one-year period expired.  Moreover, in the 
instant case, as noted above, the appellant has been advised 
of the evidence needed to substantiate his claims.  
Therefore, in light of the above, the Board finds that the 
facts relevant to this appeal have been fully developed and 
there is no further action to be undertaken to comply with 
the provisions of the VCAA or the implementing regulations.




ORDER

A 20 percent rating for service-connected diabetic neuropathy 
of the right lower extremity is granted, subject to the 
regulations governing the payment of monetary benefits.  

A 20 percent rating for service-connected diabetic neuropathy 
of the left lower extremity is granted, subject to the 
regulations governing the payment of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



